Exhibit 10.17 

GLU MOBILE INC. 

SUMMARY OF COMPENSATION TERMS 

SCOTT J. LEICHTNER

 

The following is a summary of the compensation terms for Scott J. Leichtner, our
Vice President and General Counsel:  

 

On October 25, 2018, the Compensation Committee of Glu’s Board of Directors
approved an increase of Mr. Leichtner’s annual base salary from $320,000 to
$345,000, effective as of October 1, 2018. 

 

Mr. Leichtner is eligible to participate in Glu’s 2019 Executive Bonus Plan and
his target bonus and maximum bonus remain at 50% of his annual base salary and
100% of his annual base salary, respectively.   Pursuant to Glu’s 2019 Executive
Bonus Plan, Mr. Leichtner will receive the maximum cash bonus (i.e., 100% of his
annual base salary) if Glu both (1) achieves a minimum Adjusted EBITDA goal for
2019 (the “Adjusted EBITDA Threshold”) and (2) generates bookings for 2019 that
equal or exceed a specified maximum level of performance (the “Maximum Bookings
Goal”). If Glu does not achieve the Maximum Bookings Goal, Mr. Leichtner can
earn (1) his target bonus amount (i.e., 50% of his maximum bonus) if Glu
achieves the Adjusted EBITDA Threshold and generates 2019 bookings that are
approximately 4% below the Maximum Bookings Goal and (2) 50% of his target bonus
amount (i.e., 25% of his maximum bonus) if Glu achieves the Adjusted EBITDA
Threshold and generates 2019 bookings that are approximately 8% below the
Maximum Bookings Goal (the “Minimum Bookings Goal”). To the extent that Glu
achieves the Adjusted EBITDA Threshold and generates bookings between two of the
goals, Mr. Leichtner’s bonus amount will be calculated on a linear basis.     If
Glu either does not achieve the Adjusted EBITDA Threshold or the Minimum
Bookings Goal, then Mr. Leichtner will not receive a cash bonus under Glu’s 2019
Executive Bonus Plan.

 



--------------------------------------------------------------------------------